Citation Nr: 0207819	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  01-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant is eligible for nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The appellant served as a member of the Indiana Army National 
Guard.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The Board notes that, in a written statement and a VA Form 9 
(Appeal to Board of Veterans Appeals) received in December 
2001, the appellant indicated that he wanted to appear at a 
Board hearing at the Chicago, Illinois VA office to testify 
in support of his claim before a traveling member of the 
Board.  In a telephone conversation held in February 2002, 
however, the appellant agreed with the RO to participate in a 
videoconferencing hearing.  The undersigned Board Member 
conducted this hearing in March 2002.


FINDING OF FACT

The appellant did not serve in the active military, naval, or 
air service.  


CONCLUSION OF LAW

The appellant has not met the eligibility criteria for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101(24), 1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2, 
3.3, 3.6 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
eligible for nonservice-connected pension benefits.  In a 
decision dated October 2001, the RO denied the appellant 
entitlement to this benefit and the appellant appealed this 
decision.  

During the pendency of the appeal, the President signed into 
law legislation that redefines VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Moreover, in a statement of the case issued in October 2001, 
the RO notified the appellant of the new law and adjudicated 
his claim pursuant thereto.  In light of the foregoing, the 
Board's decision to proceed in adjudicating the appellant's 
claim does not prejudice the appellant in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In any event, any additional assistance could not 
possibly aid in further substantiating the appellant's claim, 
because, as explained below, the appellant's entitlement to 
the benefit sought is precluded by law.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (holding that the VCAA 
does not require a remand of all claims pending on its 
effective date).

The appellant seeks entitlement to nonservice-connected 
pension benefits on the basis that he is unable to work due 
to nonservice-connected disabilities.  An appellant who meets 
the service eligibility requirements outlined in 38 U.S.C.A. 
§ 1521(j) (West 2002) is entitled to pension benefits 
provided he is permanently and totally disabled from 
nonservice-connected disability not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).

Under the provisions of 38 U.S.C.A. § 1521(j), pension is 
payable to an appellant who served in the active military, 
naval, or air service: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of 90 consecutive days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war.  

A DD Form 214 and NGB Form 22 of record confirm that the 
appellant served in the Army National Guard of Indiana for 
more than 90 days during a period of war, specifically, from 
1966 to 1971.  The dispute in this case involves whether, by 
law, this type of service constitutes "active military, 
naval, or air service."  

In a notice of disagreement received in September 2001, and a 
VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
December 2001, and during a videoconference hearing held 
before the undersigned Board Member in March 2002, the 
appellant argued that the basic training portion of his 
National Guard service, from March 1966 to September 1966, 
should be considered "active" under VA statutory and 
regulatory provisions.  He explained that, under 38 C.F.R. 
§ 3.7(m) and (o), members of the National Guard were to be 
considered as having performed "active military, naval or 
air service," as were persons who were ordered to report to 
a place for final acceptance into the service.  He further 
explained that his DD Form 214 provided a brief, clear-cut 
record of active duty service of in excess of five months.  

The appellant also argued that, for VA purposes, full-time 
active duty for training should be defined as active service.  
He pointed out that, according to the Civil Service 
Retirement System Handbook, Department of Defense and U.S. 
Army regulations, and 10 U.S.C. § 12602, such service was 
characterized as active Federal service. 

The Board acknowledges the appellant's contentions.  In 
determining whether they are valid, however, the Board must 
apply the provisions of Title 38 of the United States Code 
and Title 38 of the Code of Federal Regulations, which govern 
claims for VA benefits, not the law and regulations pertinent 
to the Civil Service Retirement System, Department of 
Defense, or U.S. Army.  According to the former authorities, 
"active military service" includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West Supp. 2001); 
38 C.F.R. § 3.6(a) (2001).  The term "active duty" means, 
in part, full-time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(21)(A) (West 
1991); 38 C.F.R. § 3.6(b) (2001).  The term "active duty for 
training" means, in part, full-time duty in the Armed Forces 
performed by Reserves for training purposes, and in the case 
of members of the Army National Guard of any State, full-time 
duty under section 316, 502, 503, 504, or 505 of title 32.  
38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c)(1), (3) 
(2001).  Members of the National Guard of the United States 
and the Air National Guard of the United States are included 
as Reserves.  38 U.S.C.A. § 101(26), (27) (West 1991); 38 
C.F.R. § 3.7(m) (2001).  The term "inactive duty training" 
means, in part, duty (other than full-time duty) performed by 
a member of the National Guard of any State under section 
316, 502, 503, 504, or 505 of title 32.  38 U.S.C.A. § 
101(23) (West 1991); 38 C.F.R. § 3.6(d)(4) (2001).

As previously indicated, a DD Form 214 and NGB Form 22 of 
record indicate that the appellant served in the Army 
National Guard of Indiana including on active duty for 
training from March 1966 to September 1966.  In August 2000, 
the U. S. Army confirmed that the appellant enlisted in the 
Army National Guard in February 1966.  During a documented 
telephone conversation with the RO in December 2000, 
personnel from the U.S. Army National Guard headquarters 
confirmed that the appellant served in the Army National 
Guard from 1966 to 1971, including on active duty for 
training (basic), and that none of the service performed 
during this time frame constituted active duty.  

In light of this information, the appellant's service does 
not qualify as "active duty" under 38 U.S.C.A.§ 101(21)(A) 
(West 1991) and 38 C.F.R. § 3.6(b) (2001).  Contrary to the 
appellant's assertions, the appellant's service also does not 
qualify as such under 38 C.F.R. § 3.7(m) or (o) (2001).  
Although 38 C.F.R. § 3.7 (2001) lists individuals and groups 
considered to have performed active military, naval, or air 
service, the appellant, by virtue of his type of service, may 
not be considered one of those individuals.  Rather, because 
he served in the Army National Guard of a state, the 
provisions of 38 C.F.R. § 3.6(c) and (d), governing training 
duty, apply.  See 38 C.F.R. § 3.7(m) (2001).  He would not 
qualify under 38 C.F.R. § 3.7(o) because he did not apply for 
enlistment or enrollment in the active military, naval, or 
air service, and was provisionally accepted and directed, or 
ordered, to report to a place for final acceptance into the 
service, or was selected or drafted for such service, and 
reported according to a call from his local draft board and 
before final rejection, or was called into Federal service as 
a member of the National Guard, but not enrolled for Federal 
service and did not, by his own admission, suffer an injury 
or disease in the line of duty while going to, or coming 
from, or at such place for final acceptance or entry upon 
active duty.

The appellant does not contend that he became disabled from a 
disease or injury incurred during a period of active duty for 
training or inactive duty training.  In fact, at his personal 
hearing, the undersigned Board Member specifically inquired 
as to whether the appellant was claiming service connection 
for any injury incurred during his period of service and the 
appellant responded in the negative.  Given this fact as well 
as the fact that the appellant's service does not qualify as 
"active duty," the Board finds that the appellant did not 
serve in the active military, naval, or air service.  Based 
on this finding, the Board concludes that the appellant has 
not met the eligibility criteria for nonservice-connected 
pension benefits.  As the law is dispositive in this case, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

